IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41370

STATE OF IDAHO,                                  )    2014 Unpublished Opinion No. 553
                                                 )
       Plaintiff-Respondent,                     )    Filed: June 11, 2014
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
STEPHEN BLAINE MILLIKIN,                         )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Lynn G. Norton, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Stephen Blaine Millikin was convicted of domestic battery with traumatic injury, Idaho
Code § 18-918(2); destruction of a telecommunication line, I.C. § 18-6819; and resisting and
obstructing, I.C. § 18-705. The district court imposed a unified ten-year sentence with a five-
year determinate term on the domestic battery charge, concurrent sentences of one year each on
the destruction of a telecommunication line and resisting charges, and retained jurisdiction. At
the conclusion of the retained jurisdiction program, the district court relinquished jurisdiction
and ordered execution of Millikin’s sentence, reducing the determinate term from five years to
three and one-half years. Millikin appeals.




                                                1
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Lee, 117 Idaho 203,
205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).           It follows that a decision to relinquish
jurisdiction will not be disturbed on appeal except for an abuse of discretion. State v. Chapman,
120 Idaho 466, 472, 816 P.2d 1023, 1029 (Ct. App. 1991). Idaho Code § 19-2521 sets out the
criteria a court must consider when deciding whether to grant probation or impose imprisonment.
A decision to deny probation will not be held to represent an abuse of discretion if the decision is
consistent with the Section 19-2521 standards. State v. Merwin, 131 Idaho 642, 962 P.2d 1026
(1998). The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. Therefore, we hold that the district
court did not abuse its discretion.
       The order relinquishing jurisdiction is affirmed.




                                                 2